

116 HR 4261 IH: To prohibit the use of Federal funds for payments in support of campaigns for election for the offices of Senator or Representative in Congress.
U.S. House of Representatives
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4261IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2019Mr. Rodney Davis of Illinois introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit the use of Federal funds for payments in support of campaigns for election for the
			 offices of Senator or Representative in Congress.
	
 1.Prohibiting use of Federal funds for payments in support of congressional campaignsNo Federal funds may be used to make any payment in support of a campaign for election for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.
		